Dear Mayor Colvin:
This office is in receipt of your request for an opinion of the Attorney General in regard to dual officeholding.  You indicate a deputy sheriff, who is appointed and paid by the sheriff, also serves as the Parish Civil Defense Director.  This is an appointed position by the police jury and paid by the state and the police jury.
You ask if this violates the dual officeholding law, and if there is a possible conflict of interest inasmuch as the Civil Defense Director would need to direct operations during an emergency, and one of those responsibilities would be to direct the Sheriff's operations.
R.S. 42:63(E) provides as follows:
          E.  No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
We have been informed that the position of Civil Defense Director is a part-time position, and the prohibition only applies if there are two full-time appointed positions. Therefore, we do not find a violation of this portion of the dual officeholding statute.
However, you further note the problem of a possible conflict of interest inasmuch as the Director of Civil Defense would direct the Sheriff's operations during an emergency. The pertinent provision in this regard is R.S. 42:64 which designates additional prohibitions to those presented in R.S. 42:63 as incompatible offices.  In Paragraph (4) that statute prohibits as follows:
          (4)  The incumbent of one office, whether or not in conjunction with fellow officers, or employment is required to execute orders and follow directions given by the incumbent of the other office or employment.
Under this provision if the Sheriff's office is required to follow the orders and directions of the Director of Civil Defense, the positions in question would be incompatible positions, and prohibited.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR